United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-2802ND
                                     _____________

Kent Laber, individually and by Phyllis *
Laber, his guardian ad litem,           *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District
      v.                                * of North Dakota.
                                        *
Heritage Mutual Insurance Company,      *     [UNPUBLISHED]
                                        *
                   Appellee.            *
                                 _____________

                              Submitted: February 11, 1998
                                  Filed: February 20, 1998
                                   _____________

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

      Kent Laber, individually and by Phyllis Laber, his guardian ad litem, appeals
from the adverse ruling of the district court in this diversity-based dispute about the
scope of Laber's underinsured motorist coverage. The district court concluded that a
non-airborne plane was not a motor vehicle for the purposes of interpreting the
underinsured motorist coverage under North Dakota law. Because this is a diversity
action, we review de novo questions of state law. Having considered the record and
the parties' briefs, we are satisfied the district court correctly applied the relevant state
law and the record supports the district court's ruling. We also conclude a
comprehensive opinion in this diversity case would lack precedential value. We thus
affirm on the basis of the district court's ruling without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-